Exhibit 12 EAGLE BULK SHIPPING INC. RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 12/31/07 Year Ended December 12/31/08 Year Ended December 12/31/09 Year Ended December 12/31/10 Year Ended December 12/31/11 6 Months Ended June 30, 2012 Fixed Charges Interest Expense Capitalized Interest - Fixed Charges Earnings Add: Income/(Loss) before taxes ) ) Fixed Charges Deduct Capitalized Interest ) - Earnings ) Ratio of Earnings to Fixed Charges ) Deficiency of earnings available to cover fixed charges The ratio of earnings to fixed charges was less than 1.0 for the year ended December 31, 2011. Additional earnings of $17.4 million would be needed to have a one-to-one ratio of earnings to fixed charges. The ratio of earnings to fixed charges was negative for the year ended June 30, 2012. Additional earnings of $40.5 million would be needed to have a one-to-one ratio of earnings to fixed charges.
